Citation Nr: 0837777	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  05-00 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for a right small toe 
disability, to include residuals of surgical treatment.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 13, 1979, to 
May 2, 1979, and from August 28, 1979, to October 29, 1979.  
The veteran served in the United States Army National Guard 
from January 2, 1979 to January 1, 1985.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 RO decision, which 
denied claims for service connection for hearing loss, a left 
leg disability, residuals of a small toe surgery, and a corn 
on the right small toe.

In order to facilitate adjudication, the Board has 
consolidated the matters of service connection for a corn on 
the right small toe and residuals of a right small toe 
surgery.  Further, this consolidated matter is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran is shown by competent medical evidence to 
have hearing loss of the right ear that is etiologically 
related to a disease, injury, or event in service.

2.  The veteran is not shown by competent medical evidence to 
have hearing loss of the left ear that is etiologically 
related to a disease, injury, or event in service.

3.  The veteran is not shown by competent medical evidence to 
have a left leg disability that is etiologically related to a 
disease, injury, or event in service.






CONCLUSIONS OF LAW

1.  Service connection is warranted for hearing loss of the 
right ear.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2007).

2.  Hearing loss of the left ear was not incurred in or 
aggravated by active service, nor may sensorineural hearing 
loss of the left ear be presumed to have been incurred 
therein.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 (2007).

3.  The veteran does not have a current left leg disability 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his or her possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in April 2003, January 2005, and February 
2006 fully satisfied the duty to notify provisions.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(b)(1) (2007); Quartuccio, at 187.  The veteran was 
aware that it was ultimately her responsibility to give VA 
any evidence pertaining to the claims.  These letters 
informed her that additional information or evidence was 
needed to support her claims for service connection, and 
asked her to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  A March 2006 letter also advised 
her as to the disability rating and effective date elements 
of her claims.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

In regards to the duty to assist, the result of the RO's 
development indicates that the veteran's service medical 
records were unavailable.  VA has a heightened duty to assist 
in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The Board concludes, however, that the heightened 
duty to assist has been met.  Exhaustive attempts were made 
to obtain the veteran's service medical records.  The RO made 
a formal finding, in August 2008, that the service medical 
records could not be obtained.  The veteran was duly informed 
of the RO's determination in an August 2008 letter wherein 
the efforts in obtaining the records were outlined to her.  
The claims file contains all available evidence pertinent to 
the claims, including certain personnel records, private 
medical records, and VA medical records.  VA has requested 
records identified throughout the claims process, and the 
claims file includes the negative replies from facilities 
that indicated they did not have the veteran's records.

With regards to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  
The veteran was provided a VA examination, which addressed 
the veteran's claims for service connection for hearing loss 
and a left leg disability in May 2003.  In June 2003, the 
veteran was again examined for hearing loss.  The Board finds 
these examination reports and opinions to be thorough and 
complete.  While the examiners did not note that the claims 
file had been reviewed, the claims folder contains no medical 
evidence of treatment for or diagnosis of a left leg 
disability or hearing loss of the left ear and, as discussed 
below, the veteran is being denied service connection for 
left ear hearing loss and a left leg disability due to no 
current disability.  As such, the Board finds these 
examination reports and opinions are sufficient upon which to 
base a decision with regards to these claims.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Service connection for organic diseases of the nervous 
system, such as hearing loss, may additionally be established 
on a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2007).

With respect to hearing loss, VA has specifically defined 
what is meant by a "disability" for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2007).  "[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold 
for normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

1.  Entitlement to service connection for bilateral hearing 
loss.

The veteran is seeking service connection for bilateral 
hearing loss.  Specifically, the veteran contends that she 
experiences hearing loss as the result of exposure to loud 
noises from firing weapons during service.  See Letter to 
Senator, January 2006.  

As an initial matter, the Board notes that a formal finding 
of the unavailability of the veteran's service treatment 
records was made in August 2008.

A June 2003 VA audiological summary report of examination for 
organic hearing loss reflected puretone thresholds as 
follows:
	

HERTZ




500
1000
2000
3000
4000
RIGHT
80
70
60
75
75
LEFT
10
5
5
5
5
Speech recognition ability was 20 percent for the right ear 
and 100 percent for the left ear.  As the auditory threshold 
reached a level of greater than 40 decibels at all of the 
frequencies for the right ear, the criteria for hearing loss 
as described under 38 C.F.R. § 3.385 have been met for the 
right ear.  As the auditory threshold did not reach a level 
of 26 or greater for any of the frequencies for the left ear 
and the veteran's speech recognition was recorded as 100 
percent for the left ear, the criteria for hearing loss as 
described under 38 C.F.R. § 3.385 have not been met for the 
left ear.  

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The Board notes that the veteran's hearing acuity 
for her left ear was noted as normal at the June 2003 VA 
examination.  In addition, the claims folder contains no 
other evidence indicating that the veteran has a diagnosis of 
hearing loss of the left ear.  Therefore, as the competent 
medical evidence of record does not show the veteran to have 
hearing loss of the left ear as defined by 38 C.F.R. § 3.385, 
there may be no service connection for left ear hearing loss.

The veteran has, however, been diagnosed with hearing loss of 
the right ear.  In addition to the June 2003 VA examination 
report, the claims folder also contains an August 1991 
treatment record noting the veteran as having hearing loss of 
the right ear.  See Referral for Civilian Medical Case 
record, August 1991.  Regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. 3.303(d) (2007).  

In May 2003, the veteran underwent a VA examination.  Upon 
noting the veteran's complaints of hearing difficulty and her 
reports of in-service exposure to noise, the examiner 
concluded that the veteran had a history of right ear hearing 
loss that is at least as likely as secondary to loud noise 
from gunfire while undergoing basic training.  Therefore, as 
the veteran has a current diagnosis of hearing loss of the 
right ear and the only medical opinion of record relates this 
hearing loss to the veteran's service, the Board finds that 
service connection for hearing loss of the right ear is 
warranted.  See Hickson, supra. 

The Board acknowledges the veteran's contention that she has 
hearing loss as a result of her active duty.  However, with 
regards to her left ear, no medical evidence has been 
submitted to support this contention.  The veteran can attest 
to factual matters of which she had first-hand knowledge.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, her statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  While the veteran is 
competent to report what comes to her through her senses, she 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465, 469-470 (1994). 

In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hearing loss of the left ear, and 
the benefit-of-the-doubt rule is not for application.  With 
regards to the veteran's hearing loss of the right ear, in 
light of the fact that the only medical opinion of record 
indicates that the veteran's current right ear hearing loss 
is at least as likely as not related to her service, and 
resolving any reasonable doubt in favor of the veteran, the 
Board concludes that service connection is warranted for the 
veteran's hearing loss of the right ear.

2.  Entitlement to service connection for a left leg 
disability.

The veteran is seeking service connection for a left leg 
disability.  Essentially, she asserts that her left leg began 
making popping noises and bothering her when she was on 
active duty.  See Letter to Senator, January 2006.  

As an initial matter, the Board notes that a formal finding 
of the unavailability of the veteran's service treatment 
records was made in August 2008.

In May 2003, the veteran underwent a VA examination.  The 
examiner noted the veteran's complaints of intermittent left 
leg pain.  The veteran reported that her left leg pain began 
while running during basic training.  She reported occasional 
left leg clicking that she hears near her knee and shooting 
pains down her left lower extremity.  She reported that this 
pain lasts only for seconds and that she can usually continue 
with whatever activity she was doing at the time the pain 
began.  The veteran indicated that she had not sought 
treatment for her left leg, as it does not bother her that 
much.  The examiner noted that the veteran did not describe 
numbness or any other neurologic complaints.  The examiner 
also noted that the veteran's sensory skills were intact in 
all extremities and that she had a normal casual gait.  The 
examiner did not diagnose the veteran with a left leg 
disability of any kind.   
As mentioned above, the threshold requirement for service 
connection to be granted is competent medical evidence of the 
current existence of the claimed disorder.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  While the Board recognizes the veteran's 
sincere belief in her claim, the claims folder contains no 
record of treatment for or diagnosis of a left leg 
disability.  In May 2003, the veteran underwent a VA 
examination, at which her complaints of left leg pain were 
noted.  However, no diagnosis was rendered.  Thus, without a 
diagnosis, there may be no service connection for this 
claimed disability.  

The Board notes that a layperson, such as the veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, the Board acknowledges that the veteran is 
competent to report experiencing leg pain in service and 
thereafter.  However, a symptom alone, such as pain, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  As no diagnosis 
of a left leg disability was rendered in the May 2003 VA 
examination report, or in any other medical evidence of 
record, service connection cannot be granted.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a left leg disability, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.  
There is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).

ORDER

Entitlement to service connection for hearing loss of the 
right ear is granted.

Entitlement to service connection for hearing loss of the 
left ear is denied.

Entitlement to service connection for a left leg disability 
is denied.


REMAND

The veteran is seeking entitlement to service connection for 
a right small toe disability, to include residuals of 
surgical treatment.  After a thorough review of the veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.  

As noted above, the Board acknowledges that a formal finding 
of the unavailability of the veteran's service treatment 
records was made in August 2008.

The claims file reflects that the veteran underwent surgery 
in February 1996 for a chief complaint of a painful callus at 
the dorsal lateral aspect of her 5th digit, as well as the 
plantar aspect of her 5th metatarsal of her right foot.  See 
Westview Osteopathic Hospital treatment record, February 
1996.  The veteran reported at this time that these 
disabilities had been present for several years and had 
gotten progressively worse over this time period. 

In May 2003, the veteran underwent a VA examination.  At this 
examination, the veteran was diagnosed with status post 
excision of bone, right fifth toe, with residuals.  An 
accompanying x-ray report revealed that the veteran had an 
old fracture of the fifth metatarsal and abnormal alignment 
of the fifth digit with amputated appearance of the distal 
portion of the proximal phalanx and malalignment of the 
remaining phalanges of the fifth digit.  It was noted that 
this could be due to recent or remote trauma and clinical 
correlation is recommended.   

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
held that under 38 U.S.C.A § 5103A(d)(2), VA was to provide a 
medical examination as "necessary to make a decision on a 
claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence, 
[including statements of the claimant]," and where, the 
claimant had been diagnosed to have tinnitus, and had 
proffered competent lay evidence that he had had continuous 
symptoms of the disorder [i.e., ringing in the ears] since 
his discharge.  Because there was evidence of record 
satisfying two of the requirements of the statute, i.e., 
competent evidence of a current disability or recurrent 
symptoms, and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination.

While the veteran was clearly afforded a VA examination in 
May 2003, the examiner at this examination did not offer an 
opinion regarding the etiology of the veteran's right small 
toe disability.  In light of the fact that the veteran has 
been diagnosed with a toe disability and noted as having 
surgery on her right fifth toe, and she has reported a 
continuity of symptoms since service, the Board finds that 
the necessity for a VA examination is shown for the proper 
assessment of the veteran's claim.  38 U.S.C.A. § 5103A (West 
2002).  This issue must be remanded in order to schedule the 
veteran for a VA examination to determine whether she has a 
right small toe disability, to include residuals of surgical 
treatment and, if so, whether this disability was caused or 
aggravated by her active duty service.  Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991) (if the medical evidence of 
record is insufficient, the Board is free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an appropriate 
VA examination to determine the nature 
and etiology of any right small toe 
disability.  The claims file should be 
provided to the appropriate examiner 
for review, and the examiner should 
note that it has been reviewed.  After 
reviewing the file, the examiner should 
render an opinion as to whether the 
veteran currently has a right small toe 
disability, to include residuals of 
surgical treatment.  If so, an opinion 
should be provided as to whether it is 
at least as likely as not that the 
veteran's current disability was 
incurred in or aggravated by a disease 
or injury in service, to include 
wearing boots during training.   
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the August 2008 
supplemental statement of the case 
(SSOC).  If the benefits sought on appeal 
remain denied, she should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and her 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review. 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of her claim.  Her cooperation in VA's efforts 
to develop her claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


